Title: To Benjamin Franklin from the Comtesse Conway, 14 April 1777
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


Sir
A ville d’avray ce 14 avril 1777
I Commence to read, and write a litle the english but I Know not Speak yet that language; wherefore, I bold not, to go See you, nevertheles I pray you of Signify to me the a day, and a hour where I Can render my homage to you; I am the wiffe of thomas Conway departed by l’amphitrite, for to aid his Brother americains, end to Share the glory with them. I wait the honour of your answr with impatience. I am Sir With the best great veneration your humble Servante.
D B Conway
 
Addressed: A Monsieur / Monsieur franklin / maison de mde [madame] de valantinoix / at passi
Notation: Countess Conway
